Citation Nr: 9936251	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  93-27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for disc disease of the 
cervical spine.

2. Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.

3. Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 (1998) based on a period of 
hospitalization at a Department of Veterans Affairs (VA) 
facility from December 1990 to January 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1985.

Initially, the Board of Veterans' Appeals (Board) points out 
that the Regional Office (RO) granted the veteran's claim for 
service connection for cervical strain in a rating decision 
dated in March 1987.  A statement received from the veteran 
in September 1988 was construed by the RO as a claim for 
service connection for disc disease of the cervical spine.  
The RO denied that claim in an April 1989 rating action.  The 
May 1989 notice the veteran received informing him of this 
determination indicated that no change was warranted in the 
RO's previous decision regarding "limited motion in cervical 
spine."  Although the RO originally considered the claim for 
cervical disc disease on the basis of whether new and 
material evidence had been submitted to reopen the claim, as 
the Board pointed out in its November 1995 decision, the 
April 1989 RO decision did not become final because of the 
inadequate notice.  This issue, therefore, will be considered 
without regard to finality of any previous determination. 

By rating decision dated in August 1993, the RO, in pertinent 
part, denied the veteran's claim for an increased rating for 
his service-connected low back disability.  Based on the 
receipt of additional evidence, including the report of a VA 
examination in October 1994, and the veteran's testimony at a 
hearing at the RO, a hearing officer increased the evaluation 
for his low back disability from 10 percent to 20 percent.  
This was implemented by the RO in a rating action dated in 
February 1995.

The issues of entitlement to an increased rating for a low 
back disability and entitlement to a temporary total rating 
pursuant to the provisions of 38 C.F.R. § 4.29 will be 
considered in the remand section below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Service connection is in effect for, among other 
disabilities, cervical strain with degenerative joint 
disease.

3. The service medical records show that the veteran was 
treated on a number of occasions for complaints of neck 
pain.  

4. The veteran was involved in a motor vehicle accident 
following service in 1987 which resulted in an injury to 
the neck, and necessitated several operations.

5. The competent medical evidence of record establishes that 
disc disease of the cervical spine is unrelated to service 
or to the veteran's service-connected cervical strain.


CONCLUSION OF LAW

Disc disease of the cervical spine was not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303(b), 3.310(a) 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the veteran's statements 
concerning the onset of disc disease of the cervical spine 
are sufficient to conclude that his claim is well grounded.  
No further development is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran complained 
of a neck injury in February 1973.  He had been involved in 
an automobile accident.  His only pertinent complaint was of 
pain in the back of his neck.  An examination revealed full 
range of motion of the cervical spine, but painful at the 
lower cervical spine on extension.  No tenderness was 
reported.  There was good strength in the arms and shoulders.  
An X-ray study of the cervical spine showed no fracture or 
dislocation, and the neural foramina was normal.  The 
impression was sprain of the cervical spine.  

The remainder of the service medical records reflects 
numerous complaints involving the cervical spine.  The 
impressions included acute muscle strain, myofascial pain 
syndrome, and muscle spasm.  

On VA examination in June 1986, the veteran reported that 
since approximately 1980, he had had intermittent episodes of 
"knots" in his right shoulder, associated with severe 
headaches.  He stated that his neck muscles became tight and 
he developed pain in his paraspinous muscles on the side of 
involvement.  An examination of the neck disclosed no 
paraspinous muscle spasm.  There was full range of motion 
throughout.  There was some very mild tenderness of the along 
the superior margin of the right scapula; otherwise the 
examination of the neck was entirely within normal limits.  
An X-ray of the cervical spine revealed neural foraminal 
encroachment from spurring on the left at C3-4 and C5-6. 
There was also posterior spurring at C5-6.  No other 
abnormality was seen.  The pertinent diagnosis was 
intermittent pain in the trapezius muscles, with muscle 
spasms, and normal examination presently.  

Based on the evidence summarized above, the RO, by rating 
action dated in March 1987, granted service connection for 
cervical strain.

Received subsequent to the above rating action, is a report 
showing that the veteran was seen in the emergency room of a 
private hospital in February 1987.  It was indicated that he 
was the driver of a car when another car pulled out in front 
of him and he struck it from the rear.  He was in a seat belt 
and shoulder harness.  He complained of pain in the left 
trapezius and neck.  An examination revealed that the veteran 
was tender over the left trapezius.  He had full range of 
motion of the upper extremities and a normal strength 
examination.  The assessment was cervical strain.  

In a statement dated in June 1987, a private physician 
related that the veteran was seen for electrodiagnostic 
studies for the possibility of left cervical radiculopathy, 
plexus lesion or peripheral entrapment syndrome.  It was 
noted that the symptom complex, as reported by the veteran, 
was since February 1987.  

Private medical records dated in 1987 and 1988 have been 
associated with the claims folder.  The veteran was seen in 
August 1987 and reported no previous history of neck problems 
until a motor vehicle accident in February 1987.  At that 
time, he reported a twisting injury to the left neck and 
shoulder.  He was treated with pain medications and referred 
to physical therapy.  Following an examination, the 
impressions were chronic cervical strain; rule out thoracic 
outlet syndrome, possibly on a vascular basis, with no 
evidence for neurogenic involvement with recent 
electrodiagnostic studies; and rule out cervical disc 
protrusion.  The examiner suspected that most of the 
veteran's problems were soft tissue in nature, including 
significant and chronic muscle tension.  Sensations of 
numbness in the upper extremities were not uncommon with 
cervical injuries.  When seen the next month, the physician 
noted that there was evidence for probable cervical disc 
abnormalities.  In March 1988, the physician noted that 
magnetic resonance imaging showed disc abnormalities at the 
C4-5 level with a central bulge at the C5-6 level with 
probable disc herniation and osteophyte formation.  

A private physician reported, in a statement dated in June 
1988, that the veteran related a history of injuring his neck 
in a motor vehicle accident in February 1987.  The impression 
was degenerative disc disease with bilateral encroachments.  

The veteran was admitted to a private hospital in August 1988 
and underwent anterior diskectomy and fusion.

Another private physician reported in January 1989 that the 
veteran's neck problems began as a result of a motor vehicle 
accident in February 1987.  

On VA examination in February 1989, the veteran reported that 
he was involved in a motor vehicle accident in February 1987 
and was treated at an emergency room for "whiplash" and 
left-sided numbness.  His past medical history was reported 
to be unremarkable.  

When hospitalized by the VA from December 1990 to January 
1991, the veteran stated that he had had multiple neck 
injuries dating back to 1976.  The veteran underwent a 
diskectomy, laminotomy and foraminotomy during the 
hospitalization.  

The veteran was afforded a VA examination in January 1991.  
He related that he first noted the gradual onset of neck 
discomfort in 1973, while working as a heavy equipment 
operator.  He was found to have a herniated disc in 1988, and 
underwent surgery in October of that year.  Following an 
examination, the impression was herniated disc, C5-6 and C6-
7.

VA outpatient treatment records reflect that the veteran was 
seen in June 1991 and reported a history of neck pain since 
1973, cervical disc surgery times two and aggravation of the 
neck pain secondary to a motor vehicle accident in 1987.  

Private medical records show that in September 1991 the 
veteran requested that the physician furnish a statement that 
he had some preexisting degenerative changes in his neck 
prior to the automobile accident in February 1987. The 
physician noted that he did not mention any previous episodes 
in his initial history questionnaire for the physician's 
office.  The veteran now related the history that he had 
several injuries to his neck in service, and had films at the 
VA hospital complaining of neck pain prior to the accident.  
The examiner told the veteran that he had some evidence of 
degenerative changes when he first saw him in June 1988, but 
he could not make a statement based on those films that he 
had preexisting disease.  The examiner reviewed X-rays dated 
in June 1986 and June 1990.  The former showed degenerative 
changes in the posterior aspect of C5/6 disc space with 
slight narrowing posteriorly with slight foraminal 
encroachment and spurring.  The examiner commented that 
without documentation of any previous injuries incurred 
during service, he opined that it was still reasonable to say 
that the veteran had cervical complaints prior to the 
accident, and preexisting evidence of mild cervical 
degenerative disc disease in June 1986.  

The veteran underwent an anterior cervical diskectomy on VA 
hospitalization in March 1992.

The veteran was afforded a VA examination of the spine in 
June 1993.  He stated that he suffered a whiplash injury in 
an automobile accident in 1972.  He indicated that he was 
treated with medication and rest.  He described having 
recurrent attacks of neck pain and was again treated with 
medication and rest.  He noted that he was in another 
automobile accident in 1987, and was treated with surgery by 
three operations on the neck.  The diagnosis was cervical 
spine, post-op three surgical procedures.  

On VA examination of the joints in October 1994, the veteran 
related that he injured his back in service in 1971 or 1972 
while lifting heavy equipment.  He then had an automobile 
accident in 1973 with injury to the neck.  He had experienced 
recurrent pain over the years and was treated in service with 
Motrin and muscle relaxants, without much relief.  

The veteran was afforded a peripheral nerves examination by 
the VA in April 1996.  He stated that he developed neck pain 
around 1973 and that the symptoms had been chronic ever 
since.  He related that one year after service, he was still 
having neck pain and was having some slight associated 
discomfort in the extremities.  He denied being totally well 
in the neck for even three months since service.  He noted 
that he was in an motor vehicle accident in 1987 and this 
bothered his neck.  He stated that the symptoms had never 
returned to the same level as before this injury.  He 
described that there had been a gradual increase in neck pain 
ever since service and since the motor vehicle accident in 
1987.  The assessment was that the neck had a history of pain 
in service and since.  There was a history of gradually 
increasing symptoms plus a history of increased symptoms with 
a motor vehicle injury in 1987.  The neck was status post 
three surgeries and the continuing symptoms were diagnosed as 
post surgical syndrome.  

On VA neurological examination in June 1996, the veteran 
related a long history of pain throughout his back.  He dated 
this to approximately 1973 when he developed muscle spasm and 
neck pain.  These symptoms were constant and treated with 
anti-inflammatories.  The symptoms increased following a 
vehicular accident and he recalled the diagnosis of ruptured 
disc in the neck following a vehicular accident in 1987.  The 
diagnostic impression was that the current examination 
revealed a mild decrease in range of motion about the neck, 
likely a consequence of the veteran's cervical spine surgery 
and fusion.  The history was that of diffuse painful 
complaints which were otherwise uncorroborated by the 
findings on the examination.  

A VA orthopedic examination was conducted in March 1997.  The 
examiner noted that the claims folder and medical records 
were reviewed.  The veteran reported that he developed neck 
pain in service.  The examiner noted that it was documented 
in the medical record that the veteran was treated for muscle 
spasm in the neck and shoulders in 1973.  He primarily had 
treatment with muscle relaxants.  It was reported that this 
treatment came after a minor bump in a motor vehicle 
accident.  The veteran reported subsequent injury in 1973 
when a jeep fell on him, but this apparently caused no 
problems.  Subsequently, he had had several strains to his 
neck and shoulders.  He also had persistent headaches and 
shoulder and neck pain.  Another motor vehicle accident in 
1987 made his condition worse.  Following an examination, the 
diagnoses were neck pain reported since 1973 and status post 
C5-7 fusion, solid.  The examiner commented that any disc 
disease of the cervical spine was probably not related to the 
service-connected cervical strain.  He noted that the medical 
record clearly indicated, as did the history, that the 
veteran had initial neck and shoulder pain.  It was the motor 
vehicle accident in 1987 that made the condition 
significantly worse resulting in subsequent surgeries.  The 
examiner opined that it was probably the 1987 motor vehicle 
accident that caused the progressive worsening of the neck 
resulting in cervical fusion.  

A VA examination of the spine was conducted in March 1999.  
The veteran first stated that he was in a minor automobile 
accident in 1973 and then specifically stated that his car 
flipped over after a car came into his lane.  The examiner 
reviewed the service medical records and noted that the 
veteran was seen in March 1973 and that he had left scapular 
pain for which muscle relaxants were prescribed.  The veteran 
reported that he pulled his neck and shoulder several times.  
The examiner further noted that the service medical records 
showed that the veteran was seen in March 1977 for neck 
popping; for neck pain in June 1983; and for left trapezius 
pain in April 1984.  Following an examination, the pertinent 
diagnoses were dorsal strain relating to the motor vehicle 
accident in 1973, and cervical degenerative disc disease, 
resulting in C5-7 fusion.  

The examiner commented that the incident in January 1973 was 
simply for left scapular pain.  There was no reported neck 
injury in the record.  He further noted that, by history, the 
veteran was claiming that the injury resulted in the motor 
vehicle accident when his car flipped over in 1973.  The 
records indicated that when he was seen at that time, he had 
left scapular pain only.  There was documentation in a clinic 
visit in April 1984 that the veteran was reporting left 
trapezius pain, again of the mid back, not of the neck.  

The veteran has been granted service connection for, among 
other disabilities, cervical strain with degenerative joint 
disease.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The Board acknowledges that the veteran was involved in an 
automobile accident while in service, and that he reported 
neck pain after it.  He was treated for complaints involving 
the neck during service, and was ultimately granted service 
connection for cervical strain.  The question in this case is 
whether the veteran has disc disease of the cervical spine 
which is related to service.  

It is not disputed that the veteran was involved in another 
motor vehicle accident in February 1987.  It is significant 
to point out that medical records contain conflicting medical 
histories.  In this regard, the Board notes that the medical 
records indicate that, prior to 1990, (except for his 
complaints on the June 1986 VA examination), the veteran made 
no mention of any neck problems in service.  For example, in 
June 1987, a physician noted that the veteran had reported 
the symptom complex beginning in February 1987.  In August 
1987, the veteran related that he had not had a history of 
neck problems until the motor vehicle accident in 1987.  In 
June 1988 and again in January 1989, the veteran reported to 
two physicians a history of an injury to his neck in a motor 
vehicle accident in 1987.  Similarly, when seen by the VA in 
February 1989, the veteran described the February 1987 motor 
vehicle accident, and it was noted that his past medical 
history was unremarkable.

However, beginning with a VA hospitalization in December 
1990, the veteran related that his neck pain had its onset in 
service.  He has had three surgical procedures for cervical 
disc disease.  The evidence in support of the veteran's claim 
consists primarily of a statement in September 1991 from a 
private physician.  The examiner reviewed cervical spine X-
rays dated in June 1986 and June 1990.  He concluded that, 
without documentation of any injury in service, it was 
reasonable to say that the veteran had cervical complaints 
prior to the accident (in 1987) and had preexisting evidence 
of mild cervical degenerative disc disease by June 1986.  The 
Board points out that the X-ray revealed spurring.

Initially, the Board notes that the examiner noted above also 
commented that the veteran had specifically requested a 
statement from the physician that he had degenerative changes 
in the neck before the 1987 motor vehicle accident.  The 
Board finds it significant that the examiner related that the 
veteran had not mentioned any prior neck problems when he had 
seen him.  It was only on this occasion that the veteran 
reported to this physician a history of several injuries to 
the neck during service.  

In contrast to the medical opinion of the private physician, 
the Board notes that the veteran was examined on several 
occasions by the VA.  Based on a review of the claims folder, 
following a VA examination in March 1997, the examiner 
concluded that disc disease of the cervical spine was 
probably not related to the service-connected cervical 
strain.  It was the 1987 motor vehicle accident that caused a 
worsening of the condition and resulted in neck surgery.  
Similarly, the same examiner also conducted a VA examination 
of the veteran in March 1999.  He noted that the original 
injury only involved pain in the scapula.  The Board also 
finds it significant that the veteran clearly embellished the 
severity of the in-service automobile accident.  The service 
medical records do not support his claim made on the March 
1999 VA examination that his car flipped over in the motor 
vehicle accident in service.  The Board finds, therefore, 
that the veteran's credibility must be questioned.  Moreover, 
and of greater significance, is the fact that the opinion of 
the VA examiner must be deemed to be of higher probative 
value than that of the veteran's private physician.  This is 
based on the fact that the opinion of the VA physician was 
made following a review of the entire claims folder.  In 
contrast, the private physician had only a history furnished 
by the veteran and two post-service X-rays.  

The Board must conclude, accordingly, that the weight of the 
evidence is against the claim for service connection for disc 
disease of the cervical spine.


ORDER

Service connection for disc disease of the cervical spine is 
denied.




REMAND

The veteran also asserts that a higher rating is warranted 
for his service-connected low back disability.  As noted in 
the Board's November 1995 decision, the VA examination in 
October 1994 diagnosed lumbosacral disc disease.  It was 
pointed out that this issue was inextricably intertwined with 
the claim for an increased rating for low back pain.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1990).  By rating 
decision dated in July 1997, the RO denied service connection 
for degenerative disc disease of the lumbar spine.  This 
rating action also confirmed and continued the 20 percent 
evaluation in effect for low back disability.  In a letter 
dated August 1997, the RO notified the veteran that it had 
denied his claim for increased service-connected disability 
compensation and that his claim for service-connected 
disability compensation for his low back was also denied.  
The veteran submitted a letter in September 1997 in which he 
disagreed with the determination of the RO.  This must be 
considered to be a notice of disagreement with that 
determination.  However, the RO failed to issue a statement 
of the case as it was required to do.  See 38 C.F.R. § 19.29 
(1998).  The filing of the notice of disagreement initiates 
the appellate process, and the failure of the RO to issue a 
so is a procedural defect requiring remand.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

With respect to the claim for a temporary total rating based 
on a period of hospitalization at a VA facility from December 
1990 to January 1991, the Board points out that neither the 
statement of the case dated in June 1991, nor any of the 
supplemental statements of the case contain the regulatory 
provisions of 38 C.F.R. § 4.29.  

In light of the above, the case is REMANDED to the RO for 
action as follows:

1.  The RO should issue a statement of 
the case with respect to the issue of 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine.  All pertinent laws and 
regulations should be set forth.  If the 
veteran submits a substantive appeal, the 
case should be returned to the Board.

2.  The RO should issue a supplemental 
statement of the case which contains the 
provisions of 38 C.F.R. § 4.29.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals







